DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-3, 5-7, 9-13, 15-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite.  On line 16, the phrase “the lower boss” has no antecedent basis in the claim.  Further, what is the difference between this lower boss and the “a lower boss” set forth on line 18?  On lines 20-21, the phrase “the first end of the core of the film roll” has no antecedent basis in the claim.   On lines 22-23, the phrase “the second end of the core of the film roll” has no antecedent basis in the claim.
Claim 11 is vague and indefinite.  On line 17-18, the phrase “the lower boss” has no antecedent basis in the claim.  Further, what is the difference between this lower boss and the “a lower boss” set forth on line 19?  On line 17, what is the difference between “a film roll” set forth and the “a film roll” set forth on line 21?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-13, 15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voo (U.S. Patent No. 10,994,884) in view of Gooding et al (U.S. Patent Application Publication No. 2003/0208994), hereinafter “Gooding”, and Johancen et al (U.S. Patent No. 1,671,724). 
With respect to Claim 1, Voo, Figures 1-16, teaches a wrap dispenser comprising: 
a first frame member 26,27 and a second frame member 23; 
a handle 7 connecting the first frame member 26 to the second frame member 23; 
a first roller 13 connected to the first frame member 26 and the second frame member 23; 
a second roller 14 connected to the first frame member 26 and the second frame member 23 and is operationally associated with the first roller 13; 
an upper boss 42 secured to the first frame member 26; 
a boss handle 18,19 operationally associated with the upper boss 42 and passing through the first frame member 26,27 (via holes 28), the boss handle 18,19 allowing for the raising and lowering of the upper boss; 
a coil spring positioned between the boss handle 18,19 and the upper boss 42; 
wherein the boss handle 18,19 operationally associated with the upper boss 42 and passing through the first frame member 26,27 is spring loaded to compress and secure a film roll 200 between the upper boss 42 and lower boss 41;
a lower boss 41 secured to the second frame member 23;  
wherein the upper boss 42 is designed to engage with the first end of the core 200 (see Figure 13) of the film roll 200; and 
wherein the lower boss 10 is designed to engage with the second end of the core 200 (see Figure 13) of the film roll 200; and

a core (see Figure 13) with a first end, a second end an outer surface and a lumen; 
the;
a stretch film 200 wrapped around the outer surface of the core (see Figure 13).
Voo teaches all the elements of the dispenser except for an upper boss secured to the first frame member with one or more lugs emanating out of the upper boss, a lower boss secured to the second frame member with one or more lugs emanating out of the lower boss; and the core of the film roll having a first end having a notch and the second end having a notch.
However, Gooding, teaches an upper boss 26 secured to a first frame member 6 with one or more lugs 30 emanating out of the upper boss 26 and the film roll core 31 having a not 32.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Voo with a lugs emanating out of the upper boss into a notch of a core, as taught by Gooding, such that the plastic film is not permitted to rotate and dispense without rotation of the boss 26.  See paragraph [0035].
Gooding only teaches notches and logs on the upper boss but not on the lower boss.
However, Johancen, Figures 1-4, teaches that it is known to have notches 15 on each side of a roll and lugs 24 engaging each of the notches.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Gooding with a notch and lug on each side of the roll, as taught by Johancen, for the purpose of securely fixing the roll on the bosses thereby eliminating the chance of relative rotation between the elements.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide lugs and notches at the lower end of the core since 
With respect to Claim 2, Voo and Gooding further teach wherein the wrap dispenser is manually operated.  
With respect to Claim 3, Gooding further teaches wherein the core 31 is comprised of metal, plastic, paper, cardstock, or a combination thereof.  
With respect to Claim 5, Voo further teaches wherein the core is a hollow tube (see Figure 13).
With respect to Claim 7, Gooding further teaches wherein a portion or all of the upper 26 and lower boss 10 are inserted within the core of the film roll 11 when loaded into the wrap dispenser.  
With respect to Claim 9, Gooding further teaches wherein the first roller and the second roller include pre-stretch gears 33,34 operationally associated with the first roller and the second roller which pre-stretches the stretch film as it is dispensed from the wrap dispenser.
With respect to Claim 10, Voo in view Gooding and Johancen are advance above.
Voo in view Gooding and Johancen teach all the elements of the dispenser but it is unclear whether the pre-stretch gears pre-stretch the stretch film at an amount between 20% and 40%.  
However, it would have been an obvious matter of design choice, as determined through routine experimentation and optimization, to dimension the percentage for prestretching the gears of Gooding as specified in Claim 10, line 2 because one of ordinary skill would have been expected to have routinely experimented to determine the optimum dimensions for a particular use.
Claims 11-13, 15, 17, and 19-20, the method described in these claims would inherently result from the use of apparatus of Voo in view Gooding and Johancen as advanced above.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voo in view Gooding and Johancen as applied to Claims 1-3, 5, 7, 9-13, 15, 17, and 19-20 above, and further in view of Yu Chen (U.S. Patent Application Publication No. 2015/0353215), hereinafter “Chen ‘215”.
  With respect to Claim 6, Voo in view Gooding and Johancen are advanced above.
Voo in view Gooding and Johancen teach all the elements of the dispenser except for the first roller further includes a tension adjustment handle which allows a user to adjust the amount of tension applied to the stretch film as it passes between the first roller and the second roller of the wrap dispenser.  
However, Chen ‘215, Figure 4, teaches a first roller 31 further including a tension adjustment handle 40.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide Voo in view Gooding and Johancen with a tension adjustment handle, as taught by Chen ‘215, for the purpose of controlling the pulling force on the film.
With respect to Claim 16, the method described in these claims would inherently result from the use of apparatus of Voo in view Gooding, Johancen and Chen ‘215 as advanced above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9-13, 15-17, and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/            Primary Examiner, Art Unit 3654